DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claim listing filed on 11/30/21 has been entered; no amendments are indicated. Claims 51-90 are pending.

Election/Restrictions
Applicants' election without traverse of Group I, claims 51-69, in the reply filed on 11/30/21 is acknowledged. Claims 70-90 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election of IgG.IL2R67A.H1 (comprising a heavy/light chain pair of SEQ ID NO: 21/38) as the species of antibody cytokine engrafted protein is also acknowledged. Applicants indicate that the elected species reads on claims 51-64, 66 and 69. The Examiner agrees, except with respect to claim 55, 60 and 61. Claim 55 limits the IL2 molecule to one comprising SEQ ID NO: 6, which includes a mutation (F42A per the numbering of SEQ ID NO: 6; F71A per the number of SEQ ID NO: 53) not found in the elected species (R38A per the numbering of SEQ ID NO: 4; R67A per the numbering of SEQ ID NO: 21). Claims 60 and 61 limit the protein to one wherein the IL2 is engrafted in a CDR of the VL, whereas the elected species has the IL2 engrafted in a CDR of VH.
Two additional elections of species were required in the previous Office action, although the action in one instance inadvertently stated that only one election was required. Applicants have not elected these other species, but such elections are directed solely to claims of a non-elected inventions, the requirement is herewith held in abeyance. Claim(s) 55, 60, 61, 65, 67 and 68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 51-54, 56-59, 62-64, 66 and 69 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
---The title of the invention is not descriptive because it is directed to any antibody-cytokine engrafted protein, whereas the claims are limited to antibody-IL2 engrafted proteins. A new title is required that is clearly indicative of the invention to which the claims are directed; e.g., "Antibody-IL2 Engrafted Proteins…"
---The term "CD8" should be corrected to "CD8+" in the following locations in the specification: ¶ 20, 54, 55, 56, 57, 58, 110, 114, 115, 133, 137, 168, 170, 171, 229, 230, 232, 233, 240 (published application); Cf. ¶ 5, 8, 9, which each use "CD8+".
---The use of trade names or marks used in commerce has been noted in this application. Although the use of trademarks used in commerce are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Each term should be accompanied by the generic terminology; should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following each term. 
The following trademarks used in the specification are not accompanied by the generic terminology: Gyrolab® (¶ 229, published application); Fortessa® (¶ 231); FlowJo® (¶ 231, ¶ 240); GraphPad® (¶ 235) and Cytof® (¶ 240).  
Appropriate correction is required.

Claim Objections
Claims 51-54, 56-59, 62-64, 66 and 69 are objected to because of the following informalities:
In each of claims 51-53, the groups "HCDR1, HCDR2, HCDR3" (line 3) and "LCDR1, LCDR2, LCDR3" (line 4) are each missing the conjunction "and"; e.g., "HCDR1, HCDR2, and HCDR3" and "LCDR1, LCDR2, and LCDR3". 
In claim 53, the term "CD8 T effector cell" (line 7) should be "CD8+ T effector cell"; see the specification at ¶ 5, 8, 9 (published application); and the acronym "NK" (line 8) should be accompanied by the full terminology; e.g., "natural killer (NK)". 
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 53 contains the trademark/trade name “Proleukin®”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe aldesleukin, a recombinant IL-2, and, accordingly, the identification/description is indefinite.
The remaining claim(s) are rejected for depending from an indefinite claim.





Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-53, 56, 57, 62, 63 and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are product claims, directed to an "antibody cytokine engrafted protein"; i.e., an antibody having within its sequence an inserted protein, which is limited to a mutated intereleukin-2 (IL2) cytokine or fragment thereof. Independent claim 51 encompasses such a protein that comprises three parts: (a) a heavy chain variable region (VH) comprising three complementarity determining regions (CDRs), HCDR1-3; (b) a light chain variable region (VL) comprising three CDRS, LCDR1-3; and (c) an IL2 molecule engrafted into a CDR of the VH and VL, wherein the IL2 molecule comprises an R38 (arginine 38) mutation according to the numbering of SEQ ID NO: 4, or an F42A (phenylalanine 42) mutation according to the number of SEQ ID NO: 6. Other than the indicated mutations, the sequences of SEQ ID NO: 4 and 6 are those of the wild type mature human IL2 protein, which consists of 133 amino acids (¶ 4 and ¶ 88 of the published application). The full length human IL2 protein of 153 amino acids is disclosed in the specification as SEQ ID NO: 2.
As indicated above, the elected species under consideration is IgG.IL2R67A.H1, which comprises the sequence of SEQ ID NO: 4, the IL2 variant having the R38 mutation. This variant is well known in the prior art as producing an IL2 with lower toxicity when administered (Grimm et al, U.S. Patent 5,229,109, published 7/20/93)

	Independent claims 52 and 53 differ from claim 51 in that they do not require the R38A or F42A mutation. Instead, these claims include a further functional limitation, that the antibody cytokine engrafted protein either "preferentially expands T effector cells over regulatory T cells" (claim 52) or "stimulates one or more of CD8 T cell effector cell, NK cell proliferation, or combination thereof, greater than recombinant IL2 or Proleukin" (claim 53). The specification demonstrates that the elected species, IgG.IL2R67A.H1 has functionality in preferential expansion of CD8+ T effector cells over T regulatory cells (¶ 230; 233, Figure 4). The specification further demonstrates that this species has functionality in more effective proliferation of T effector cells than IL2-Fc or Proleukin (¶ 112). However, as with claim 51, there is no description of IL2 variants corresponding to the range encompassed by the claims that produce such activity. 
The prior art appreciates that "Mutations … are generally destabilizing, and can reduce protein … fitness" and "In general, more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation" (pg 602 of Tokuriki et al, 2009, Current Opinion in Structural Biology. 19: 596-604). The art published in the year before the instant 
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of IL2 molecules and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack 
Therefore, only an antibody cytokine engrafted protein comprising:
(a) a VH comprising HCDR1, HCDR2 and HCDR3; 
(b) a LH comprising LCDR1, LCDR2 and LCDR3; and 
(c) an IL2 molecule or fragment thereof engrafted into a CDR of the VH or VL, wherein the IL2 molecule or fragment thereof comprises SEQ ID NO: 4 or SEQ ID NO: 6, but not the full scope of the claim meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 51, 54, 56, 57, 63, 64 and 69 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smider et al, U.S. Patent Application Publication 20150011431, published 1/8/15 and further in view of Grimm et al, U.S. Patent 5,229,109, published 7/20/93. The earliest date to which the instant application claims priority is 5/24/17.
Instant claims 51 and 54 encompass an antibody cytokine engrafted protein comprising (a) a VH region comprising HCDR1-3; (b) a LH region comprising LCDR1-3; and (c) a IL2 engrafted into a CDR of the VH or VL; and wherein the IL2 comprises a R38A mutation according to the numbering of SEQ ID NO: 4 (claim 51) and further wherein the IL2 molecule comprises SEQ ID NO: 4 (claim 54), which is the sequence of the mature human IL-2 protein with an R38A mutation. 
Smider teaches humanized antibodies with ultralong CDR3 sequences (see Abstract). Smider further teaches that such antibodies comprise CDR1, CDR2 and ultralong CDR3 sequences in either the heavy or light chain (¶ 247). Smider further teaches that the ultralong CDR3 sequences "may also include engineered non-antibody sequences, such as cytokines or growth factors, into the CDR3 region, such that the resultant humanized antibody is effective, for example, in inhibiting tumor metastasis" (¶ 394). Smider further teaches that such cytokines include IL-2 (¶ 394). Thus Smider teaches a  an antibody cytokine engrafted protein comprising (a) a VH region comprising HCDR1-3; (b) a LH region comprising LCDR1-3; and (c) a IL2 engrafted into a CDR of the VH or VL. Smider does not teach that said IL-2 comprises has an R38A mutation (i.e., the sequence SEQ ID NO: 4).
Grimm teaches that the mature human IL-2 protein is 133 amino acids in length (col 1, lines 33-38). Grimm further teaches a mutation in residue 38 of this protein, changing arginine (R) to alanine (A) (col 4, lines 8-22). Grimm further teaches that such mutation reduces the toxicity of IL-2, allowing for increased dosages "in clinical treatment strategies and anti-cancer therapy" (col 1, lines 11-16).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the an antibody cytokine engrafted protein comprising (a) a VH region comprising HCDR1-3; (b) a LH region comprising LCDR1-3; and (c) a IL2 engrafted into a CDR of the VH or VL that is taught by Smider 
Claims 56 and 57 limit the protein of claim 51 to one wherein the IL2 molecule is engrafted into a CDR of the VH (claim 56) that is selected from a group including HCDR3 (claim 57). The teachings of Smider set forth above are directed to an protein wherein the IL2 molecule is in the HCDR3 of a VH chain. As such the modified protein obvious over Smider in view of Grimm set forth above also meets the limitations of claims 56 and 57.
Claims 62 and 63 further limit the protein of claim 51 to one comprising an IgG class antibody heavy chain (claim 62) that is selected from a group including IgG1 (claim 63). Smider further teaches that the antibodies of the invention may be IgG1 antibodies (e.g., ¶ 280,458, 595, 597, 619). As such, it would have further been obvious to have the modified protein over Smider in view of Grimm set forth above be an IgG1 antibody. 
Claim 69 is directed to a pharmaceutical composition comprising the antibody cytokine engrafted protein of claim 51 and a pharmaceutically acceptable carrier. Smider further teaches that the antibodies of the invention may be formulated in pharmaceutical compositions with a pharmaceutically acceptable agent (¶ 577), a group taught to include carriers (¶ 578). As such, it would have further been obvious to formulate the modified protein over Smider in view of Grimm in a pharmaceutical composition with a pharmaceutically acceptable carrier.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer (e-TD) may be filled out completely online using web-screens. An e-TD that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-TDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51-54, 56-59, 62-64, 66 and 69 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 7, 8, 24-26, 30, 31 and 38 of copending Application No. 16/616,131, filed 11/21/19, and which shares the inventors DiDonato and Spraggon, and the applicant Novartis, with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Instant claims 51 and 54 encompass an antibody cytokine engrafted protein comprising (a) a VH region comprising HCDR1-3; (b) a LH region comprising LCDR1-3; and (c) a IL2 engrafted into a CDR of the VH or VL; and wherein the IL2 comprises a 
The claims of '131 were most recently amended on 3/13/20. Claim 1 of '131, as amended, is directed to an antibody cytokine engrafted protein comprising a VH comprising HCDRs1-3; (b) a LH region comprising LCDRs1-3 and (c) a cytokine molecule engrafted into a CDR of the VH or VL; and wherein the cytokine is directly engrafted into the CDR, and wherein the cytokine is not IL-10. Claim 28 further limits the protein of claim 1 to one wherein the VH comprises HCDRs1-3 and LCDRs1-3, including an engrafted cytokine, from Table 2 of the specification. This long table (pages 73-660), includes, on pages 513-520, the sequences for the same antibody cytokine engrafted protein that is the elected species under consideration in the instant application, IgG.IL2R67A.H1. Thus, because the claims of '131 rely on Table 2 for the embodiments included in the claims, the species IgG.IL2R67A.H1 is an embodiment encompassed by the claims of '131 in the alternative. Furthermore, the sequences of IgG.IL2R67A.H1 as taught by '131 include an HDCDR1 of SEQ ID NO: 3465 (page 513), which fully comprises the sequence of the IL2 of instant SEQ ID NO: 4. As such, instant claims 51 and 54 are not patentably distinct from the claims of '131, because each is directed to a group of proteins that in the alternative includes the elected species under consideration, IgG.IL2R67A.H1, which as taught by each application comprises the IL2 sequence of SEQ ID NO: 4 including the mutation R38A. 
Instant claims 52 and 53 are independent claims wherein the protein is not limited to having a particular mutation, but is instead limited functionally to either preferentially expanding T effector cells over regulatory T cells (claim 52) or stimulating one or more of CD8 T effector cell, NK cell proliferation or a combination thereof, greater than recombinant IL2 or Proleukin (claim 53). Applicants' reply to the restriction requirement indicates that these claims read on the elected species; as such, this 
Claims 56-59 limit the protein of claim 51 to one wherein the IL2 molecule is engrafted into a CDR of the VH (claim 56) that is selected from a group including HCDR1 (claim 57) and further wherein the IL2 comprises a sequence selected from a group including SEQ ID NO: 7 (claim 58) or further wherein the VH comprises a sequence selected from a group including SEQ ID NO: 19. Table 2 of the instant specification indicates that the IL2 molecule of the elected species under consideration, IgG.IL2R67A.H1, is grafted into the HCDR1 and comprises the sequence of SEQ ID NO: 7 (see page 60), as well as a VH sequence of SEQ ID NO: 19 (page 61). The '131 application, in Table 2, includes identical sequences for IgG.IL2R67A.H1; specifically, SEQ ID NO: 3465 (page 513) is identical to instant SEQ ID NO: 7, and SEQ ID NO: 3477 (page 515) is identical to instant SEQ ID NO: 19.
Instant claims 62-64 and 66 further limit the protein of claim 51 to one comprising an IgG class antibody heavy chain (claim 62) that is selected from a group including IgG1 (claim 63) or that comprises a heavy chain of SEQ ID NO: 21 (claim 64), or to one that comprises a heavy chain of SEQ ID NO: 21 and a light chain of SEQ ID NO: 37 (claim 66). The elected species of protein under consideration, IgG.IL2R67A.H1, includes an IgG sequences as indicated by its name. Furthermore, the antibody chains of this species include the heavy chain sequence of SEQ ID NO: 21 (page 61) and the light chain sequence of SEQ ID NO: 37 (page 63). SEQ ID NO: 21 is a human IgG1 sequence, as evidenced by Tam et al (2017), which in Figure 1 shows an alignment of human IgG1, IgG2 and IgG4 that indicates the differences in the amino acid sequences (Tam et al, 2017. Antibodies. 6(12): 1-34; cited here solely as an evidentiary reference to demonstrate that SEQ ID NO: 21 is an IgG1 sequence). The '131 application, in Table 2, includes identical heavy and light chain sequences for IgG.IL2R67A.H1; specifically, SEQ ID NO: 3479 (page 516) is identical to instant SEQ ID NO: 21, and SEQ ID NO: 3495 (page 519) is identical to instant SEQ ID NO: 37. Thus, instant claims 
Instant claim 69 is directed to a pharmaceutical composition comprising the antibody cytokine engrafted protein of claim 51 and a pharmaceutically acceptable carrier. This corresponds to claim 38 of '131, which is directed to a pharmaceutical composition comprising the antibody cytokine engrafted protein of claim 51 and a pharmaceutically acceptable carrier. Thus, these claims are not patentably distinct.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. However, it is noted that while these rejections are provisional, the instant application claims priority to the same effective filing date (5/22/18) as the '131 application, taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)). Per MPEP 804:
"If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims … the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application."

	Thus, per MPEP 804, the provisional double patenting rejection set forth above should be maintained in the instant application unless overcome as indicated therein.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646